


Exhibit 10.(bb)

 

SEPARATION AND NON-DISPARAGEMENT AGREEMENT AND GENERAL RELEASE

 

TO:

David Bortnem

 

 

 

 

FROM:

Regis Corporation

VIA EXPRESS COURIER

 

 

 

DATE:

April 23, 2012

 

 

Please read this document carefully.  You are giving up certain legal claims
that you might have against Regis Corporation by signing this agreement.  You
are advised to consult an attorney before signing this agreement.

 

This agreement sets out the terms of your separation from Regis Corporation
(“Regis”).  Under the agreement, Regis will provide you with extra benefits in
exchange for your agreement to waive and release certain past or present legal
claims you may have against Regis.

 

TERMS OF AGREEMENT

 

1.                                      Termination.  Regis has terminated your
employment effective on January 19, 2012.

 

2.                                      Compensation and Benefits.  This
agreement terminates the Employer/Employee relationship between you and Regis
and closes out past or present claims as set forth in this agreement that you
might have against Regis arising from that relationship.  In return for your
release of claims, the agreement provides you with benefits to which you
otherwise would not be entitled.  Accordingly, you and Regis agree as follows:

 

a.                                      Whether or not you sign this agreement,
Regis will pay you:

 

1)                                     All compensation you have earned through
and including the last day of your employment;

 

2)                                     Any accrued but unused PTO benefit; and

 

3)                                     Vested profit sharing, deferred
compensation and 401(k) benefits in accordance with the terms and conditions of
those plans.

 

By signing this agreement, you agree that you have already been paid all of
these sums, specifically including all of your wages and benefits due to you as
a result of your employment with Regis and that no other sums are due to you as
a result of your employment.  Even if you do not sign this agreement, you can
elect the period of continued health benefits coverage to which you are entitled
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”).  A separate
COBRA notice is being sent to you.

 

b.                                      In exchange for the General Release set
forth below, Regis agrees to provide:

 

1

--------------------------------------------------------------------------------


 

1)                                     Severance pay in the gross amount of Two
Hundred Fifty Thousand and 00/100 Dollars ($250,000.00), representing 12 months
of Employee’s base compensation, less statutory payroll deductions and other
legally required withholdings; no deductions or withholdings will be made for
contributions to employment plans such as 401(k) or any employee stock purchase
plan.  Regis shall issue an IRS Form W-2 for the full amount of this payment.

 

2)                                     One payment in the gross amount of Thirty
Thousand Two Hundred Five and 63/100 Dollars ($30,205.63) representing the cost
of COBRA payments for medical, dental and life insurance for a period of 18
months.  This benefit is taxable and will be grossed up for the related taxes. 
Regis shall issue an IRS Form W-2 for the full amount of this payment.

 

3)                                     Any officer bonus earned in FY12,
prorated for a period of 7 months.  Payment shall be made at the same time bonus
payments are customarily made to officers.  Payment shall be subject to all
statutory deductions and other legally required withholdings.  Regis shall issue
an IRS Form W-2 for the full amount of this payment.

 

4)                                     One payment in the gross amount of
Thirty-One Thousand Eight Hundred Eighty and 00/100 Dollars, less statutory
payroll deductions and other legally required withholdings, representing
Employee’s Officer perquisites account for 12 months reduced by the value of
Employee’s automobile lease from January 19, 2012 to November 30, 2012.  This
benefit is taxable and will be grossed up for the related taxes.  Regis shall
issue an IRS Form W-2 for the full amount of this payment.

 

5)                                     Continued use of Employee’s leased
vehicle through lease end, November 30, 2012.  This benefit, has a value of
Eleven Thousand Five Hundred Ninety and 00/100 Dollars ($11,590.00) is taxable
and will be grossed up for the related taxes. Regis shall issue an IRS Form W-2
for the full amount of this payment.

 

6)                                     One payment in the gross amount of Seven
Thousand and 00/100 ($7,000.00) representing one year of executive medical
coverage.  This benefit is taxable and will be grossed up for the related
taxes.  Regis shall issue an IRS Form W-2 for the full amount of this payment.

 

7)                                     One payment in the gross amount of
Twenty-Thousand and 00/100 Dollars ($20,000.00) to be used at employee’s
discretion for outplacement services.  This amount shall be subject to statutory
payroll deductions and other legally required withholdings.  Regis shall issue
an IRS Form W-2 for the full amount of this payment.

 

8)                                     One payment in the gross amount of Six
Hundred and 00/100 ($600.00) to be used at employee’s discretion for
professional fees for review of the agreement and release.  This amount shall be
subject to statutory payroll deductions and other legally required
withholdings.  Regis shall issue an IRS Form W-2 for the full amount of this
payment.

 

2

--------------------------------------------------------------------------------


 

Except as otherwise indicated, the above payments shall be made to you in a
single lump sum within ten (10) business days after all of the following have
occurred: (a) receipt by Regis of the signed agreements; and (b) expiration of
the rescission periods referred to in paragraphs 8 and 9.

 

If you do not sign this agreement or if you sign and rescind this agreement, you
will not receive the Total Payment referred to in this subparagraph b.  If you
sign and do not rescind this agreement, you agree that the Total Payment fully
and adequately compensates you for everything released in this agreement.

 

3.                                      General Release.  In exchange for the
benefits promised you in this agreement, you agree to irrevocably and
unconditionally release and discharge Regis, its predecessors, successors, and
assigns, as well as past and present officers, directors, employees, and agents,
from any and all claims, liabilities, or promises, whether known or unknown,
arising out of or relating to your employment with Regis through the date you
sign this agreement.  You waive these claims on behalf of yourself and your
heirs, assigns, and anyone making a claim through you.  The claims waived and
discharged include, but are not limited to:

 

a.                                      Employment discrimination claims
(including claims for harassment) and retaliation claims under Title VII of the
Civil Rights Act of 1964 or other similar laws;

 

b.                                      Age discrimination claims under the Age
Discrimination in Employment Act or similar discrimination act under any unit of
federal, state, or local government;

 

c.                                       Any claim under the Minnesota Human
Rights Act or similar discrimination act under any unit of federal, state, or
local government;

 

d.                                      Any claim for whistleblowing, public
policy, retaliation, or other similar law;

 

e.                                       Wrongful discharge and/or breach of
contract claims;

 

f.                                        Tort claims, including but not limited
to invasion of privacy, defamation, negligence of any kind, fraud, and
infliction of emotional distress; and

 

g.                                       Any other statutory (including federal,
any state, local, or other unit of government), common law, contract, or tort
claims concerning your employment with Regis, including but not limited to
claims under the Equal Pay Act, the Family and Medical Leave Act, the Americans
with Disabilities Act, the Civil Rights Act of 1991, the Sarbanes Oxley Act, and
42 U.S.C. §§ 1981, 1983, or 1985, to the full extent such claims can be waived.

 

This release does not include claims that cannot, by law, be waived, such as
unemployment compensation.

 

4.                                      Confidentiality and Non-Disparagement. 
To the fullest extent permitted by law, you will not, directly or indirectly,
disclose the terms of this agreement to anyone other than your attorney, spouse,
or significant other, or except as required for accounting, tax, or other
legally-mandated or legally-

 

3

--------------------------------------------------------------------------------


 

permitted purposes, provided that, unless there is a legal reason for the
disclosure, any such person to whom disclosure is made shall, prior to
disclosure, specifically agree to keep this agreement confidential.  To the
fullest extent permitted by law, you also agree not to make or endorse any
disparaging or negative remarks or statements (whether oral, written, or
otherwise) concerning Regis or its predecessors, successors, and/or assigns, as
well as past and present officers, directors, agents, and/or employees.

 

5.                                      Non-Compete Agreement.  Employee
expressly agrees, as a condition to the performance by Regis of its obligations
hereunder, that for a period of 24 months following Employee’s separation from
service with Regis and its affiliates, Employee will not, directly or
indirectly, be involved in the ownership, operation or franchising of any
licensed beauty salon(s), nor will employee consult with or for any person or
entity with respect to the operation, ownership or franchising of any licensed
beauty salon(s).

 

6.                                      Binding Nature of Agreement.  This
agreement is binding on the parties and their heirs, administrators,
representatives, executors, successors, and assigns.

 

7.                                      Return of Corporate Property.  By
signing below, you represent and warrant that all Regis property has been
returned to Regis, and that you have not retained any copies, electronic or
otherwise, of any Regis property.  Notwithstanding this paragraph of this
agreement, you may keep documents pertaining to your compensation and/or
benefits.

 

8.                                      Compliance with the Age Discrimination
in Employment Act (“ADEA”) and Notice of Right to Consider and Rescind
Agreement. You understand that this Agreement has to meet certain requirements
to validly release any claims you might have under the ADEA (including under the
Older Workers’ Benefit Protection Act), and you represent that all such
requirements have been satisfied, including that:

 

a.                                      The agreement is written in a manner
that is understandable to you;

 

b.                                      You are specifically waiving ADEA
rights;

 

c.                                       You are not waiving ADEA rights arising
after the date of your signing this agreement;

 

d.                                      You are receiving valuable consideration
in exchange for execution of this agreement that you would not otherwise be
entitled to receive;

 

e.                                       Regis is hereby, in writing,
encouraging you to consult with an attorney before signing this agreement; and

 

f.                                        You received 21 days to consider this
Agreement and at least 7 days to rescind it (you are actually receiving 15 days
to rescind).

 

9.                                      Compliance with the Minnesota Human
Rights Act and Notice of Right to Consider and Rescind Agreement.  Regis hereby
advises Employee to consult with an attorney of his/her choice before signing
this agreement releasing any rights or claims that he/she believes he/she may
have under the Minnesota Human Rights Act (MHRA).  Once this Separation
Agreement is executed,

 

4

--------------------------------------------------------------------------------


 

Employee may rescind this Separation Agreement within fifteen (15) calendar days
to reinstate any claims under the MHRA.  To be effective, any rescission within
the relevant time period must be in writing and delivered to Employer, in care
of Ms. Katherine M. Merrill, 7201 Metro Boulevard, Minneapolis, MN 55439 by hand
or by mail within the fifteen (15) day period.  If delivered by mail, the
rescission must be (1) postmarked within the fifteen (15) day period;
(2) properly addressed to Employer; and (3) sent by certified mail, return
receipt requested.

 

10.                               No Unlawful Restriction.  You understand that
nothing in this agreement is intended to or shall: (a) impose any condition,
penalty, or other limitation affecting your right to challenge this agreement;
(b) constitute an unlawful release of any of your rights; or (c) prevent or
interfere with your ability and/or right to: (1) provide truthful testimony if
under subpoena to do so; (2) file any charge with or participate in any
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or any other federal, state, and/or local governmental entity; and/or
(3) respond as otherwise provided by law.

 

11.                               Severability.  The provisions of this
agreement are severable.  If any provision (excluding the General Release above)
is held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.

 

12.                               Entire Agreement.  Except to the extent that
you have an arbitration agreement with Regis, this agreement sets out the entire
agreement between you and Regis and supersedes any and all prior oral or written
agreements or understandings between you and Regis concerning your termination
of employment.  Any arbitration agreement that you have with Regis will continue
in full force and effect.

 

13.                               Employee Representations.  You represent that
you:

 

a.                                      you have the right and we have
encouraged you to review all aspects of this agreement with an attorney of your
choice;

 

b.                                      have had the opportunity to consult with
an attorney of your choice and have either done so or freely chosen not to do
so;

 

c.                                       have carefully read and fully
understand all the provisions of this agreement; and

 

d.                                      are freely, knowingly, and voluntarily
entering into this Separation and Non-Disparagement Agreement and General
Release.

 

14.                               Effective Date of Agreement.  This agreement
will become effective on the sixteenth day after you sign it, provided that you
have not rescinded the agreement.

 

15.                               Valid Agreement.  As stated above, you agree
that this agreement and its releases fully comply with the ADEA.  You also agree
that this agreement and its releases fully comply with the Minnesota Human
Rights Act, and all other laws, statutes, ordinances, regulations, and/or
principles of common law governing releases.

 

5

--------------------------------------------------------------------------------


 

16.                               No Admission of Liability.  Regis denies any
and all liability to you.  You understand and agree that this agreement is not
an admission of wrongdoing or liability, including, but not limited to, any
violation of any federal, state, and/or local law, statute, ordinance, contract,
and/or principle of common law by Regis and/or any individuals and/or entities
associated with Regis.

 

17.                               Attorneys’ Fees.  You agree that you are
responsible for your own attorneys’ fees and costs, if any, incurred in any
respect, including but not limited to in connection: with your employment with
Regis; with the termination of your employment with Regis; and with negotiating
and executing this agreement.

 

18.                               Governing Law.  This agreement shall be
construed and enforced in accordance with the laws of the State of Minnesota and
the laws of the United States, where applicable.

 

IN WITNESS WHEREOF, the parties hereto have executed this Separation and
Non-Disparagement Agreement and General Release as of the day and year first
above written.

 

 

Dated:

May 9, 2012

 

/s/ David Bortnem

 

 

Employee (print name):

David Bortnem

 

 

 

 

 

 

 

 

 

REGIS CORPORATION:

 

 

 

Dated:

May 10, 2012

 

By:

/s/ Katherine Merrill

 

 

 

 

Its:

Vice President, Law

 

6

--------------------------------------------------------------------------------
